In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00321-CV

JOHN DOE, Appellant                        §    On Appeal from the 153rd District
                                                Court
V.

UNIVERSITY OF NORTH TEXAS                  §    of Tarrant County (153-303463-18)
HEALTH SCIENCE CENTER;
DR. MICHAEL WILLIAMS,
INDIVIDUALLY IN HIS OFFICIAL               §    April 2, 2020
CAPACITY; AND DR. FRANK FILIPETO,
INDIVIDUALLY IN HIS OFFICIAL
CAPACITY, Appellees                        §    Opinion by Justice Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that John Doe shall pay all of the costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dabney Bassel
                                        Justice Dabney Bassel